DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Massena et al (U.S. 20130227416 A1; Massena).

Regarding claims 1, 7 and 14,  Massena discloses a computerized apparatus for creating a highlight video, (Paragraph 5: “To prepare video productions more cost effectively for a local audience, a computerized tool and workflow is provided that integrates the operations of logging an event, editing video of the event and outputting the edited video of the event in the same device, such as a tablet computer.”)  the apparatus comprising: 
[Claim 14: A non-transitory, computer-readable storage medium (Fig.1 – computer-readable storage 110) having stored thereon a computer program comprising a set of instructions (Paragraph 115: “Storage media suitable for embodying computer program instructions and data include all forms of non-volatile memory,”)  for causing a computer to create a highlight video (Paragraph 5: “To prepare video productions more cost effectively for a local audience, a computerized tool and workflow is provided that integrates the operations of logging an event, editing video of the event and outputting the edited video of the event in the same device, such as a tablet computer.”) by performing the steps of:]

an interface for charting an event by recording information in regard to the event, where the event information is associated with time codes, (Paragraph 24: “The logging tool then can present a user interface to the user through which various information about the event can be input. The logged events are output as log data 104, which includes a list of event records, with each event indicating at least a type of event and a time, such as a time stamp or a time range (e.g., start and stop times), for the event”)
a camera (Fig.1- camera 106) for capturing video of the event, where the video is associated with the time codes, (Paragraph 25: “One or more video cameras 106 also are used during the activity to create a video recording of the activity … Each video camera also has a clock or other mechanism from which time stamps for the video recording can be derived.”)
the interface further for creating triggers comprising lists of at least one action,(Paragraph 33: “Events created by the logging application during this process use a combination of values provided in the assignment file, generic metadata fields/keys and sports-specific metadata fields/keys provided by a configuration file or an equivalent set of metadata fields/keys pre-programmed in the logging application.”)
an input/output for uploading the event information, (Fig.4B – All record of All event and Configuration file for Logging application)  video, (Fig 4B- clip by clip event recording from camera 420)  and triggers (Fig.4B-assignment module 403) to a server, (Fig.4B –Sever include 451,452,453 and clip by clip event recording from camera 420)
a processor (Paragraph 115: “Processors suitable for the execution of a computer program”) for producing entries in an action log from the event information, (Paragraph 47: “ The resulting log entry is created, noting only the values of the various metadata keys that are different from the 2-Point example, except the time code. The remaining log entries below are similarly presented.”)
the processor further for comparing the entries in the action log to the triggers to determine if any of the entries in the action log match any of the triggers, (Paragraph 35: “The editing application pairs up video files imported from the removable storage of the video camera with log files made using the logging application. This pairing can be accomplished by having a same unique identifier associated with the assignment file and the video files used for an event.”) and collecting the time codes of those entries that match the triggers, (Paragraph 27: “the values for the in point offset and out point offset can be adjustable per activity and per event type. The time stamps for events in the log data can be synchronized with the time stamps of the video in the editing tool by identifying and storing an offset between the logging tool clock and the video camera clocks.”)
the processor further for creating video clips from the video of the event, based on the collected time codes,( (Paragraph 7: “the time stamped data can be used to generate clips of the video from the activity, based on synchronization between the logged data and the video, and the time stamps of the logged data.)
the processor further for compiling the video clips into the highlight video. (Paragraph 104: “through conventional user interface techniques, the user can be enabled to manipulate this list by selecting clips, adding a selected clip to the highlights, and/or removing a selected clip from the highlights.”)

Regarding claims 2, 8 and 15, Massena discloses the processor further for creating and posting a play-by- play page that provides a selection of the event information on a web page. (Paragraph 107: “this screen displays the upload progress and provides the user with data about connection speed, time elapsed and estimated time remaining Upon completion of the highlights upload this screen can be used to prompt the user to upload full quarter files to a different server location for coaches to download and view later.”)

Regarding claims 3, 9 and 16, Massena discloses the play-by-play page includes a given one of the video clips as soon as it is created. (Paragraph 37: “The editing application or other tool also can upload the log files, files created by the editing system and video files to a database, such as database 402, so that other editing applications 460 or other video processing and distribution applications can access this information for a variety of purposes.”)  

Regarding claims 4, 10 and 17, Massena discloses the play-by-play page includes the highlight video. (Paragraph 111: “For most sports, a highlight video program typically is only a few minutes long, such as 30 seconds to 4 minutes, or one and a half minutes to 3 minutes, depending on the distribution channel”) ; 

Regarding claims 5, 11 and 18,  the highlight video includes an introduction to the event at a beginning of the highlight video. (Paragraph 36: “The user can select clips to include in the "highlights," such as by pressing a toggle button (green and red) or other object associated with the clip in the interface. The selected highlights can be used to define an initial clip set.”)

Regarding claims 6, 12 and 19, Massena discloses the highlight video includes transitions between each of the video clips compiled into the highlight video. (Paragraph 104: “through conventional user interface techniques, the user can be enabled to manipulate this list by selecting clips, adding a selected clip to the highlights, and/or removing a selected clip from the highlights.”)

Regarding claims 13 and 20, Massena discloses the step of charting the event is performed by watching the video of the event. (Paragraph 33: “During a game, the journalist logs events in real time as they happen by pressing buttons in a user interface of a logging application 406. Example user interfaces are described below in connection with FIGS. 5 and 9-13. This application ideally has a touch screen-based graphical user interface, such as provided by a mobile device or tablet computer. The journalist can review the logged events, make changes, undo entries, etc.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hammer (U.S. 20160155475 A1), “Method And System For Capturing Video From A Plurality Of Devices And Organizing Them For Editing, Viewing, And Dissemination Based On One Or More Criteria”, teaches about capturing video from a plurality of devices, storing extensive metadata for the video, synchronizing the video, allowing a user to collect video clips using certain criteria (such as location or time), creating a video file containing the video clips of interest, viewing the video file, and disseminating the video file. The system optionally can perform facial recognition and sound recognition automatically on some or all of the video clips so that the criteria can include the names of people and sounds.
Sufuentes et al (U.S. 20180098134 A1), “Method And System For Associating Recorded Videos With highlight And Event Tags To Facilitate Replay Services”, teaches about method and a system for remote and real-time selecting a section in a video file with a mobile device, wherein a spectator attending an event selects a section of a video file by sending a highlight-marker from his mobile device to a server system, wherein the selection can be performed without the user having access or connection to the camera recording the event. Highlight-marker and video file are systematically time synchronized by the system and methods of the current invention.
Pearce (U.S. 20090131177 A1),”System and Method for Creating, Editing, and Sharing Video Content Relating to Video Game Events”, teaches about systems and methods are provided for at least partially automating generation of video clips chronicling a character's interaction with a video game. The same may combine automatic video clip generation with automatic or user-generated and/or user-edited or created narrative.
Wanke et al (U.S. 20190099653 A1), “System, Device, and Method Employing the Same for Enhancing Audience Engagement in a Competition or Performance”, teaches about systems, apparatuses, and methods for implementing an interactive, crowd-sourced judging and/or scoring platform that is configured for both enabling and encouraging audience and/or participant engagement when sharing in, e.g., as an observer or performer, an athletic event, theatrical performance, and/or any other form of competitive interaction or source of entertainment. It also teaches about user interaction with a system, such as where the system is directed to engage with or present an event, such as an athletic or other entertainment event. In these instances, a user may be an spectator, e.g., a fan, a participant or performer, an event organizer, a sponsor, an advertiser, or other interested third party, any of which can be termed an observer or participant or actor, based on the contextual circumstances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665          

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665